SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

228
KA 16-00647
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL D. STEVENS, DEFENDANT-APPELLANT.


KURT HAMELINE, NEW HARTFORD, FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered April 12, 2016. The judgment convicted
defendant, upon a jury verdict, of assault in the second degree and
resisting arrest.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed and the matter is remitted to Oneida County Court
for proceedings pursuant to CPL 460.50 (5).

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of assault in the second degree (Penal Law
§ 120.05 [3]) and resisting arrest (§ 205.30). Defendant’s sole
contention on appeal is that the People failed to present legally
sufficient evidence establishing that the officers had probable cause
to arrest him for disorderly conduct, which resulted in the crimes of
which he was convicted. Defendant failed to renew his motion for a
trial order of dismissal after presenting evidence, and he therefore
failed to preserve his contention for our review (see People v Hines,
97 NY2d 56, 61, rearg denied 97 NY2d 678). In any event, we conclude
that defendant’s contention lacks merit (see People v Sowell, 25 AD3d
386, 387, lv denied 7 NY3d 763; People v Sekoll, 254 AD2d 797, 797, lv
denied 92 NY2d 1053; see also People v Tichenor, 89 NY2d 769, 776-777,
cert denied 522 US 918).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court